Weinstein, J.,
dissents and votes to affirm the judgments appealed from with the following memorandum: The allegations of various injuries set forth by the plaintiffs in their verified bill of particulars constitute, in my view, nothing more than nonactionable claims for damages for emotional distress resulting from the stillbirth of the plaintiffs’ baby. Inasmuch as the record is barren of any evidence of independent physical injuries sustained by the plaintiff mother, I do not concur with the position adopted by my learned colleagues of the majority.
The rationale underlying the frequently articulated general rule that the parents of children born with birth defects cannot recover for the attendant emotional and psychic injury is that the emotional trauma is due not to any negligence which may have resulted in the birth defect but, rather, to their personal anguish upon witnessing their child’s suffering (see, Becker v Schwartz, 46 NY2d 401; Howard v Lecher, 42 NY2d 109). This general rule is not, however, without its inroads. According to the Court of Appeals, a cause of action for emotional harm is legally cognizable where the harm emanated from the defendant’s breach of a duty owed directly to the plaintiff (Martinez v Long Is. Jewish Hillside Med. Center, 70 NY2d 697). In Martinez, the plaintiff mother’s mental anguish and depression were the direct consequences of the defendants’ breach of duty owed directly to her in providing her with erroneous advice upon which she affirmatively acted in opting to have an abortion. The emotional distress for which the plaintiff sought recovery did not derive from the death of the fetus but, rather, from the psychological injury directly caused by her acquiescence in an act which was in contravention of her deep-rooted convictions. Stated succinctly, the defendants’ breach of duty was the precipitating and proximate cause of the plaintiff’s injury in that case. Conversely, there is no legally cognizable cause of action where the plaintiff’s emotional harm ensued indirectly through the reaction of the plaintiff to physical injury negligently caused to a third person (see, Tebbutt v Virostek, 65 *617NY2d 931; Johnson v Jamaica Hosp., 62 NY2d 523; Kennedy v McKesson Co., 58 NY2d 500).
As the defendants have aptly noted, the causes of action asserted in the plaintiffs’ complaint fit within the parameters of the latter category of indirect emotional harm. Notwithstanding the plaintiffs’ attempts to differentiate the instant facts from that category of cases, my review of the record supports the conclusion that the plaintiffs are seeking to recover solely for their emotional harm, unaccompanied by any independent physical injury to the plaintiff mother (see, Vaccaro v Squibb Corp., 52 ,NY2d 809), which resulted indirectly from their reaction to the stillbirth.
While I sympathize with the plaintiffs’ sufferings and am disturbed by the negligent medical practice alleged here, I am opposed to the recognition of such a cause of action under the circumstances. Accordingly, I vote to affirm the judgments dismissing the complaint.